FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. U.S. Patent Application Publication 2004/0144645.
With respect to claims 1, 4-5, and 7,  Yamada teaches a sensor device comprising: a sensor element provided with a detection section for detecting a specific component in a gas that is under measurement (gas sensor 3 that has a sensing element which measures concentration of exhaust gas components, paragraphs 53-54); a housing having the sensor element inserted into an interior thereof such that the 1 and designating the clearance amount of the small clearance section in a direction at right angles to the axial direction as d2, the clearance ratio d1/d2 is greater than 2.45 (the clearance amount at the top of the conical wall 41 and the bottom of the conical wall is interpreted as being greater than 2.45, figure 11).
With respect to claim 2, Yamada teaches wherein the inner side holes provided in the side of the inner cover face the small clearance section (figure 11).
With respect to claim 3, Yamada teaches wherein the base position of the outer side holes in the outer cover is identical to the tip position of the inner cover or is closer to the tip end than is the tip position of the inner cover (figure 11), and wherein the tip face of the outer cover has no gas flow hole that is positioned facing the inner tip face hole with respect to the axial direction (figure 11).
With respect to claim 6, Yamada teaches wherein the side of the inner cover has a first cylindrical section which expands in diameter from the tip end to the base end, and a second cylindrical section that is connected to the base end of the first cylindrical section and that has a constant diameter (inner cover 1 has a constant diameter section as well as the conical section 41, figure 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/11/2022